Citation Nr: 0126066	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  94-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, claimed secondary to service-connected left ankle 
fracture residuals.

2.  Entitlement to service connection for a left knee 
disability, claimed secondary to service-connected left ankle 
fracture residuals.

3.  Entitlement to service connection for a left leg 
disability, claimed secondary to service-connected left ankle 
fracture residuals.

4.  Entitlement to service connection for a right leg 
disability, claimed secondary to service-connected left ankle 
fracture residuals.

5.  Entitlement to an increased evaluation for postoperative 
residuals of a left ankle fracture with traumatic arthritis, 
currently evaluated as 40 percent disabling.

6.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.

7. Entitlement to a compensable evaluation for residuals of a 
rupture of the right biceps.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1945 to February 
1947.

This case came to the Board of Veterans' Appeals (Board) 
partly from a July 1992 RO rating decision which denied a 
rating in excess of 40 percent for the veteran's service-
connected postoperative residuals of a left ankle fracture 
with traumatic arthritis; denied secondary service connection 
for right knee, right leg, and right shoulder disabilities; 
and denied a TDIU rating.  The Board remanded the case in 
August 1996.

In December 1996, the RO granted a reopened claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
right arm biceps rupture, and assigned a 0 percent rating.  
An RO decision in May 1997 granted service connection for 
degenerative joint disease of the right knee as secondary to 
the veteran's service-connected left ankle disability, and a 
10 percent rating was assigned; the veteran appealed for a 
higher rating.  The May 1997 RO decision also denied service 
connection for left knee and leg disabilities, claimed as 
secondary to the service-connected left ankle disability, and 
denied an increased (compensable) rating for the rupture of 
the right biceps tendon; the veteran also appealed those 
determinations.

In a January 1998 decision, the Board denied all of the 
issues, except the TDIU issue which was remanded to the RO 
for additional development.  In June and December 2000, the 
RO continued to deny a TDIU rating, and the RO returned the 
case to the Board for consideration of that issue.  
Meanwhile, the veteran appealed the other issues to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2001 order, the Court vacated the Board's decision 
as to these issues, and remanded the matter to the Board for 
readjudication, in light of the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  The case was subsequently 
returned from the Court to the Board, and in July 2001 the 
veteran's attorney submitted additional written argument.

The present Board decision addresses the issue of an 
increased rating for the left ankle disability.  The 
remainder of the issues on appeal are addressed in the remand 
at the end of the decision.


FINDINGS OF FACT

The veteran's service-connected postoperative residuals of a 
left ankle fracture with traumatic arthritis are currently 
rated 40 percent and are manifested by replacement of the 
joint, fusion, and ankylosis.


CONCLUSION OF LAW

The veteran is in receipt of the maximum allowable rating, 40 
percent, for postoperative residuals of a left ankle fracture 
with traumatic arthritis.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5056 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran had active service with the Army from April 1945 
to February 1947.

Service medical records reveal that the veteran suffered a 
simple, complete, oblique fracture of the distal end of the 
left fibula (left ankle disability) in May 1945, and he was 
thereafter treated for the condition.  The February 1947 
service separation examination noted the history of the left 
ankle fracture.  

A June 1947 rating decision granted service connection and a 
noncompensable rating for residuals of a left fibula (ankle) 
fracture.

Various post-service medical records note the left ankle 
disability.  A July 1954 rating decision assigned a 10 
percent rating for the condition, and a February 1975 RO 
decision granted an increased 20 percent rating for the 
disability. 

During a hospitalization from August to September 1979, the 
veteran underwent a total replacement of his left ankle.  By 
rating decisions dated in October 1979 and October 1980, he 
was awarded a temporary 100 percent evaluation from August 
1979 through January 1981, pursuant to rating criteria which 
provide for a 100 percent rating for one year after the 
temporary convalescent rating following a total ankle 
replacement.  38 C.F.R. § 4.71a, Code 5056.  Thereafter, he 
was to receive a 40 percent evaluation for the disability.

The veteran was hospitalized from February to March 1981 for 
treatment of his left ankle disorder.  In March 1981, he 
underwent a fusion of the left ankle using a bone graft from 
his left iliac crest.  A September 1981 rating decision 
awarded a temporary total rating based on convalescence for 
the period from February to November 1981; thereafter the 
veteran was to receive a 40 percent evaluation for his left 
ankle disability. 

The veteran was admitted at a VA facility in April 1982 for 
another left ankle fusion, however, he declined to have the 
procedure performed at that time. In August 1982, the veteran 
underwent another left ankle fusion.  He was granted a 
temporary total rating based on convalescence for the period 
from August 1982 through March 1983 for the left ankle 
disorder, followed by the resumption of the 40 percent 
evaluation.

On an April 1992 VA examination, the left ankle revealed 
multiple well-healed surgical scars and diffused soft tissue 
swelling.  The veteran's left tibial talar joint was held in 
a fixed position of 90 degrees.  The examiner noted that here 
may be a 5 degree motion arch which was probably due to 
mobility in the subtalar joint.  A small amount of inversion 
and eversion was present in the subtalar joint.  He had good 
range of motion of the midfoot.  There was some pain in the 
region.  The foot was grossly neurovascularly intact.  An X-
ray evaluation revealed an old healed fracture of the distal 
left tibia with bone screws noted on the medial aspect.  
There was amputation of the distal end of the fibula with 
bony fusion of the distal tip of the lateral aspect of the 
tibia.  There was fusion of the tibial-talar joint.  There 
were minimal post-traumatic arthritic changes involving the 
talo-navicular joint as well as the talo-calcaneal joint.  
The pertinent diagnosis was status post left failed ankle 
replacement converted to bony fusion secondary to post-
traumatic tibial talar arthritis.  

The veteran was afforded a hearing before an RO hearing 
officer in April 1993.  He testified that his left ankle 
swelled, and the pain had been increasing in severity.  He 
said that on different occasions he used a cane, crutches, or 
a wheelchair to ambulate.  He also stated that he must shift 
much of his weight to his right side when walking or standing 
to alleviate his left ankle pain. 

Other medical records from the 1990s note the left ankle 
disability and other orthopedic problems.  The veteran was 
afforded another VA examination in January 1997.  He walked 
with a cane, favored his left ankle and wore a foot drop 
brace on the left.  The examiner stated that the left ankle 
was satisfactorily fused with just a little bit of motion 
remaining at about 5 degrees of dorsiflexion.  An X-ray 
evaluation noted surgical fusion and ankylosis of the ankle 
joint.  The pertinent diagnosis was status postoperative 
fusion of the left ankle.  

II.  Analysis

As noted above, the prior Board decision was vacated and 
remanded by the Court so that the Board could address the 
case in light of the VCAA, which redefines the obligations of 
the VA with respect to notice to a claimant and the duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
The VA has recently enacted a companion regulation on the new 
notice and duty to assist requirements, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  
As to the issue of an increase in a 40 percent rating for 
postoperative residuals of a left ankle fracture with 
traumatic arthritis, the veteran has been apprised of the 
requirements to substantiate his claim.  He has been provided 
with VA examinations, medical records have been obtained, and 
he was afforded a personal hearing.  Moreover, under the 
circumstances of this case, discussed below, there is no 
reasonable possibility that any assistance the VA would 
provide to the veteran would substantiate the claim; in such 
circumstances, the VA will discontinue or refrain from 
providing additional assistance.  66 Fed. Reg. 45,631 (2001) 
(to be codified at 38 C.F.R. § 3.159(d)).  Accordingly, the 
notice and duty to assist provisions of the law have been 
satisfied as to this issue. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A.  § 1155; 38 C.F.R. Part 4.  

It is contended that the veteran's left ankle disability has 
increased in severity.  The left ankle joint has been 
surgically replaced, and even if residuals are severe, no 
more than a 40 percent rating is permitted.  The veteran is 
currently in receipt of the highest evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5056 (ankle replacement, 
prosthesis) which provides that, after the expiration of the 
1-year period following implantation of the prosthesis, a 40 
percent rating is assigned when there are chronic residuals 
of severe painful motion or weakness.  There is no other 
potentially applicable diagnostic code which would provide a 
higher rating.  See 38 C.F.R. § 4.71a, Codes 5270 - 5274.  

Moreover, this 40 percent maximum rating is in accord with 
the provisions of 38 C.F.R. § 4.68 (the amputation rule) 
which provides that the combined rating for disabilities of 
an extremity cannot exceed the rating for an amputation at 
the elective level, were an amputation to be performed.  The 
combined evaluation for a disability below the knee cannot 
exceed the 40 percent rating provided for a below the knee 
amputation.  38 C.F.R. §§ 4.68, 4.71a, Code 5165.  Further, 
if a veteran is in receipt of the maximum disability rating 
available under a diagnostic code for limitation of motion, 
consideration of functional loss due to pain is not 
indicated.  Johnson v.  Brown, 10 Vet App 80 (1997).  In any 
event, in light of the amputation rule the veteran cannot 
receive an evaluation higher than 40 percent for his 
postoperative residuals of a left ankle fracture with 
traumatic arthritis.

As the preponderance of the evidence is against the claim for 
an increase in the 40 percent rating for the left ankle 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An evaluation in excess of 40 percent for postoperative 
residuals of a left ankle fracture with traumatic arthritis 
is denied.




REMAND

With respect to the remaining issues, the January 1998 Board 
decision denied claims for secondary service connection for 
disabilities of the right shoulder, left knee, left leg, and 
right leg (all claimed as due to the service-connected left 
ankle disability) on the basis that the claims were not well 
grounded.  The VCAA eliminates the concept of a well-grounded 
claim, previously found in 38 U.S.C.A. § 5107(a) (West 1991).  
The Board also denied claims for higher ratings for 
degenerative joint disease of the right knee (rated 10 
percent) and residuals of a rupture of the right biceps 
(rated 0 percent).  The Board remanded the claim for a TDIU 
rating, and the disposition of that issue must await 
resolution of the other issues.  

The VCAA and a recent companion regulation redefine the 
obligations of the VA with respect to notice to a claimant 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §3.159).  In view of the change in 
law, and the Court order in this case, the Board finds that a 
remand of the remaining issues is warranted.

There are no VA treatment records on file subsequent to the 
VA examination in January 1997, and no private treatment 
records dated after June 1997.  However, the veteran 
submitted a statement in 2000 referring to subsequent 
treatment, both VA and private, for disabilities including 
those at issue.  Specifically, in addition to VA treatment 
from 1997 through 2000, he identified the following private 
treatment:  Dr. Injejikian in 1998 and 1999; Dr. Jones in 
1998; Dr. Tolhurst in 1999; and Dr. Firnhaber in 2000.  The 
RO should attempt to obtain the VA records, and any private 
records for which the veteran provides enough information to 
identify and locate such records, including the location of 
the records, the approximate time frame covered by the 
records, and the condition for which treatment was provided.  
66 Fed. Reg. 45,630-31 (to be codified at 38 C.F.R. 
§ 3.159(c)).  

The veteran's representative has also argued that the veteran 
should be afforded an examination as to all issues.  In a 
claim for disability compensation, the VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if the VA determines it is 
necessary to decide the claim.  66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  Given the change in 
law and the current state of the record, the Board finds that 
a VA examination is warranted on all issues on appeal.

Accordingly, these issues are REMANDED to the RO for the 
following:

1.  The RO should obtain all records of 
the veteran's VA treatment from January 
1997 to the present at the Asheville, 
North Carolina VAMC.

2.  The RO should also have the veteran 
identify (names, addresses, dates) all 
medical providers who have examined or 
treated him for disabilities at issue from 
January 1997 to the present.  This 
includes, but is not limited to, all 
records from Drs. Injejikian, Jones, 
Tolhurst, and Firnhaber, mentioned in 
correspondence from the veteran received 
during 2000.  The RO should then obtain 
copies of all related medical treatment 
from the identified sources.   

3.  After the above development is 
accomplished, the RO should have the 
veteran undergo a VA medical examination 
relative to his claims for secondary 
service connection for right shoulder, 
left knee, left leg, and right leg 
disabilities (all claimed as due to the 
service-connected left ankle disability), 
with respect to his claims for higher 
ratings for a right knee disability and 
residuals of a right biceps rupture, and 
with respect to his claim for a TDIU 
rating.  The claims folder must be made 
available to and reviewed by the doctor in 
conjunction with the examination, and the 
examination report should note that such 
has been accomplished.  

As to the issues of secondary service 
connection for right shoulder, left knee, 
left leg, and right leg disabilities (all 
claimed as due to the service-connected 
left ankle disability), the doctor should 
provide a medical opinion, with full 
rationale, as to the etiology of the 
claimed conditions, including whether they 
were caused or permanently worsened (and 
the degree of any such worsening) by the 
service-connected left ankle disability.  
See Allen v. Brown, 7 Vet.App. 439 (1995).

As to the claims for higher ratings for a 
right knee disability and residuals of a 
right biceps rupture, all manifestations 
and symptoms necessary for rating the 
disabilities should be reported in detail.

As to the claim for a TDIU rating, the 
examiner should assess the degree to which 
established service-connected disabilities 
(and established 38 U.S.C.A. § 1151 
disabilities) interfere with the veteran's 
ability to perform gainful work.

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by the VCAA and companion 
regulation, the RO should review the 
claims for secondary service connection 
for right shoulder, left knee, left leg, 
and right leg disabilities (all claimed as 
due to the service-connected left ankle 
disability), the claims for higher ratings 
for a right knee disability and residuals 
of a right biceps rupture, and the claim 
for a TDIU rating.  If the claims are 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.   
Kutscherousky v.  West, 12 Vet.  App.  369 (1999).





		
L. W. TOBIN
Member, Board of Veterans' Appeals



 



